MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                              FILED
      regarded as precedent or cited before any                     Apr 05 2017, 5:39 am
      court except for the purpose of establishing                       CLERK
      the defense of res judicata, collateral                        Indiana Supreme Court
                                                                        Court of Appeals
      estoppel, or the law of the case.                                   and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Amy O. Carson                                            Michael R. Auger
      Massillamany & Jeter LLP                                 Franklin, Indiana
      Fishers, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In re the Marriage of:                                   April 5, 2017

      Tina Marie Perry,                                        Court of Appeals Case No.
                                                               41A04-1606-DR-1461
      Appellant-Respondent,
                                                               Appeal from the
              v.                                               Johnson Superior Court
                                                               The Honorable
      William N. Perry, III,                                   Cynthia S. Emkes, Judge
                                                               Trial Court Cause No.
      Appellee-Petitioner.
                                                               41D02-1209-DR-697



      Kirsch, Judge.


[1]   The marriage of Tina Marie Perry (“Mother”) and William N. Perry, III

      (“Father”) was dissolved in 2013, and pursuant to a decree of dissolution,

      Mother was awarded spousal maintenance based on her incapacity. Mother

      raises one issue on appeal, which we restate as whether Father met his burden
      Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 1 of 21
      of showing changed circumstances so substantial and continuing as to warrant

      the revocation of Father’s obligation to pay incapacity maintenance.


[2]   We reverse and remand with instructions.


                                     Facts and Procedural History
[3]   Mother and Father, who were married on December 30, 1995, are the parents

      of A.P., born March 27, 1997, and M.P., born December 21, 2000 (together,

      “the children”). The parties’ marriage was dissolved after seventeen years of

      marriage by a Decree of Dissolution of Marriage, dated October 3, 2013 (“the

      Decree”).1 The dissolution court found that it was in the children’s best

      interests to be with Mother and awarded her the sole legal and physical custody

      of the children.2 Father was awarded parenting time consistent with Indiana

      Parenting Time Guidelines.


[4]   Sections IV, V, and VIII of the Decree are pertinent to this appeal. In Section

      IV, titled “Child Support,” the dissolution court ordered Father to pay child




      1
       The dissolution court entered its initial decree of dissolution on September 24, 2013; however, on October
      3, 2013, that decree was amended by “Corrected Findings of Fact and Conclusions Thereon and Decree of
      Dissolution of Marriage.” Appellant’s App. at 26-60. A reference to “the Decree” is a reference to the October
      3, 2013 order.
      2
        Decisions of two trial courts are pertinent to this appeal. For clarity, we refer to the trial court that entered
      the Decree as the “dissolution court” and to the trial court that entered an agreed order in June 2015, and
      later revoked Mother’s incapacity maintenance, as the “trial court.”

      Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017                   Page 2 of 21
support to Mother in the amount of $203 per week.3 Appellant’s App. at 33-34.4

That weekly amount was calculated from a child support obligation worksheet,

which reflected that Father’s weekly gross income was $1,384, or $71,968 per

year,5 and Mother’s weekly gross income was $519, or $26,988 per year.6

Appellant’s App. at 33, 59. The dissolution court also ordered Father to pay

Mother 20% of any irregular income, from refereeing and snow removal, that

Father received in excess of his base income of $71,968. Id. at 35. Father

estimated that in 2011 and 2012, he had irregular income in the amounts of

$9,305 and $9,649, respectively.7 At the time of the final dissolution hearing,

Mother was not receiving any Social Security benefits paid on behalf of the

children; however, the dissolution court determined that any such benefits paid

to Mother in the future would be added to her weekly gross income for

purposes of calculating future child support. Id. at 34.




3
 This amount was calculated using children’s total weekly child support amount of $386, minus $78
(Father’s credit for parenting time), minus $105 (Mother’s support obligation). Because exact dollar amounts
are not pertinent to our analysis, where a dollar amount includes cents, we have rounded the figure to the
nearest dollar.
4
  There are two volumes of the Appellant’s Appendix; however, Volume I contains only the table of contents
for Volume II. For ease of reference, all citations to Appellant’s Appendix are citations to Volume II.
5
 There is a small discrepancy in the gross annual income attributed to Father, with the two amounts being
$71,990 and $71,968. Pursuant to Father’s W-2, his gross annual income in 2012 was $71,990. Appellant’s
App. at 33. The dissolution court, apparently, divided that income by 52 weeks and arrived at the rounded-
down weekly income of $1,384. Id. That weekly income was then used to calculate the quarterly income of
$17,992, which resulted in an annual income of $71,968.
6
 This amount represented Mother’s 2013 Social Security disability benefits in the weekly amount of $480
plus weekly income from rental property in the amount of $39.
7
 Based on this 80/20 formula, future irregular income in comparable amounts would result in income to
Father of about $7,500 and income to Mother of about $1,800 per year.

Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017            Page 3 of 21
[5]   In Section V of the Decree, titled “Insurance Exemptions and Extracurricular

      Activity Expenses,” the dissolution court ordered Father to maintain medical,

      dental, and vision insurance coverage for the children. Appellant’s App. at 37.

      There was no evidence that Father incurred any additional expense for

      maintaining “the children’s coverage in addition to his own.” Id. at 33.

      Mother was ordered to pay the first $1,204 of annual uninsured health care for

      medical, dental, prescriptions, orthodontics, or other physical or emotional

      health-related expense incurred by or on behalf of the children. Id. at 37. The

      balance of uninsured expenses was to be paid 72.73% by Father and 27.27% by

      Mother. Id. at 59. The dissolution court also ordered the parties to split the

      costs of the children’s extracurricular expenses, with Father paying 70% and

      Mother paying 30%. Id. at 37-38.


[6]   Finally, in Section VIII of the Decree, titled “Maintenance,” the dissolution

      court ordered Father to pay $400 per month to Mother, about $92 per week, of

      spousal maintenance based on her disability—a disability that both parties

      agreed had existed since October 1, 2010. Id. at 53. In granting Mother’s

      request for incapacity maintenance, the dissolution court considered Mother’s

      net monthly disability income of $1,765 from Social Security, her monthly

      obligations, as well as a summary of her major expenses. Id. at 53-54. The

      dissolution court explained:


              Even without considering her credit card obligations, utilities,
              and the cost of everyday living, [Mother]’s mortgage and car
              loans alone account for the lion’s share of her disposable income.
              [Mother] has a reasonable request for $400.00 in monthly

      Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 4 of 21
              maintenance, and [Father] has the regular and irregular income
              with which to satisfy the request. The Court finds and orders
              that [Father] shall pay incapacity maintenance to [Mother] in the
              amount of $400.00 per month . . . . The obligation shall terminate
              upon the death of either party and is modifiable according to law. . .
              . Said maintenance shall terminate at the time [Mother] begins
              receiving distributions from [Father’s] Defined Benefit Plan . . . .


      Appellant’s App. at 54 (emphasis added). The oldest child, A.P., was sixteen

      years old at the time the Decree was entered; yet, there is no language in the

      Decree pertaining to educational support for children’s post-secondary

      education.


[7]   Shortly after the issuance of the Decree, the children’s circumstances changed,

      and on November 5, 2013, Father filed a petition for modification of custody.

      The trial court held a hearing on December 17, 2013 and, on December 30,

      2013, entered an order concluding that it was no longer in the children’s best

      interests for Mother to have sole legal and physical custody. Appellant’s App. at

      61-66. Accordingly, the trial court granted Father sole legal and physical

      custody of the children, gave Mother “liberal parenting time,” and modified

      Father’s child support obligation to Mother, on a temporary basis, from $203

      per week to $120 per month. Id. at 62.


[8]   In June 2015, after numerous continuances, the parties reached an agreement,

      and the trial court issued an “Agreed Order on Modification of Custody and

      Contempt Citations” (“the Agreed Order”). Id. at 67-69. Pursuant to the

      Agreed Order, Father continued to have physical and legal custody of the


      Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 5 of 21
children, and Mother continued to have parenting time with the children in

accordance with the Parenting Time Guidelines. The Agreed Order also set

forth the following pertinent provisions:


           4. The parties agree that Father’s child support obligation as set
           out in the December 30, 2013 [order] shall terminate
           immediately. Further, the parties have attached hereto a Child
           Support Obligation Worksheet reflecting a child support
           obligation owed by Mother to Father.8 However, Father receives
           Social Security Disability benefits as a result of Mother’s disability.9 The
           parties agree that said amount shall satisfy Mother’s obligation of
           support to Father. The parties agree that at the time of this
           Agreement that no arrearage is owed by Father to Mother nor by
           Mother to Father.


           5. The parties agree that the six percent rule shall apply and that
           Father shall be obligated for the first One Thousand Two Hundred
           Eighty Dollars ($1,280.00) of annual uninsured medical expenses for
           the minor children. Once Father pays said amount, any
           remaining obligations shall be split with Father being responsible for 75%
           and Mother being responsible for 25% of said costs.


           6. The parties agree that there remain two outstanding bills for the
           children’s participation in soccer in the approximate amount of Eight
           Hundred Seventy Dollars ($870.00). Father shall be responsible for said
           obligations. Additionally, Father shall pay 100% of the




8
    The referenced child support worksheet is not in the record before us.
9
 Mother, alone, cites to the amount of the Social Security payment as being $964 per month for both
children. Tr. at 9; Appellant’s App. at 7, 9. Because Father does not dispute this figure, we proceed with the
understanding that Social Security paid Father $964 per month.

Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017                Page 6 of 21
              extracurricular costs associated with the minor children from the
              date of this Order forward.


              ....


              10. The parties agree that this Agreement resolves all issues
              existing between the parties that were set forth in the Verified
              Petition for Modification of Custody filed November 5, 2013 ….


      Appellant’s App. at 67-68 (emphasis added).


[9]   On September 15, 2015, less than three months after the trial court entered the

      Agreed Order, Father filed a “Petition to Modify Spousal Maintenance”

      (“Petition to Modify”), alleging that, since the Decree, “there has a been a

      substantial and continuing change in circumstances warranting a modification”

      of the court’s spousal maintenance order. Appellant’s App. at 70. In the Petition

      to Modify, Father argued that the change of circumstances was related to his

      having sole custody of his children and the expenses associated with that.

      Father noted that he was responsible for paying 100% of the expenses for the

      children’s extracurricular activities, school, cell phones, and clothing. Id. at 70-

      71. He also stated that he was responsible for paying 100% of the oldest child’s

      monthly car payments, car insurance, gas, and post-secondary education at

      University of Indianapolis. Id. Father alleged that, “while at the time of the

      Court’s issuance of the Decree Mother was not employed and had no income,

      Mother now receives Social Security Disability payments and is believed to

      have other income as well.” Id. at 71. Father asked the trial court to “modify

      its prior issued order of spousal maintenance to terminate Father’s obligation”
      Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 7 of 21
       to pay spousal maintenance and prayed for “any and all other just and proper

       relief . . . .” Id. at 71.


[10]   On April 5, 2016, the trial court held a hearing on Father’s Petition to Modify.

       Three weeks later, the trial court issued its order revoking Father’s obligation to

       pay incapacity maintenance to Mother (“Order for Modification”). Mother

       filed a motion to correct error, which the trial court denied on May 31, 2016.

       Mother now appeals.


                                      Discussion and Decision
[11]   We generally review rulings on motions to correct error for an abuse of

       discretion. French v. French, 821 N.E.2d 891, 895 (Ind. Ct. App. 2005). Our

       standard of review for appeal of a motion to correct error directs us to consider

       the propriety of the trial court’s decision on the underlying order, which here is

       the Order for Modification. Id. A trial court has broad discretion in ruling on a

       petition to modify spousal maintenance, and we will reverse that decision only

       for an abuse of discretion. In re Marriage of Gertiser, 45 N.E.3d 363, 368 (Ind.

       2015). “That is, we review whether the decision is clearly against the logic and

       effect of the facts and circumstances before the court, or the reasonable,

       probable, and actual deductions to be drawn therefrom; whether the court

       misinterpreted the law or disregarded evidence of factors listed in a controlling

       statute; or whether it applied the wrong legal standard to properly found facts.”

       Id. at 368-69 (citations omitted).




       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 8 of 21
[12]   In its Order for Modification, the trial court entered findings of fact and

       conclusions thereon pursuant to Indiana Trial Rule 52(A). Where, as here, the

       trial court enters findings and conclusions sua sponte, the findings control only

       with respect to the issues they cover, while a general judgment standard applies

       to issues on which there are no findings. In re Marriage of Sutton, 16 N.E.3d 481,

       484-85 (Ind. Ct. App. 2014). “We affirm a general judgment entered with

       findings if it can be sustained on any legal theory supported by the evidence.”

       Ahls v. Ahls, 52 N.E.3d 797, 800 (Ind. Ct. App. 2016) (citing Hurt v. Hurt, 920
N.E.2d 688, 691 (Ind. Ct. App. 2010)). A finding of fact is clearly erroneous

       when the record contains no facts to support the finding, either directly or by

       inference. Id. (citing Hurt, 920 N.E.2d at 800). “‘A judgment is clearly

       erroneous if it applies the wrong legal standard to properly found facts.’” Id.

       (quoting Hurt, 920 N.E.2d at 691). In conducting our review, we first

       determine whether the evidence supports the findings; then we determine

       whether the findings support the judgment. Id.


[13]   A trial court may award spousal maintenance under “three narrow

       circumstances—incapacity, caregiver, or rehabilitative.” Alexander v. Alexander,

       980 N.E.2d 878, 880 (Ind. Ct. App. 2012). At issue here is incapacity

       maintenance, which requires both a physical or mental incapacity and a

       resulting financial necessity. In re Gertiser, 45 N.E.3d 363, 367 (Ind. 2015).

       Indiana Code section 31-15-7-2(1) provides:


               If the court finds a spouse to be physically or mentally
               incapacitated to the extent that the ability of the incapacitated

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 9 of 21
               spouse to support himself or herself is materially affected, the
               court may find that maintenance for the spouse is necessary
               during the period of incapacity, subject to further order of the
               court.


       Mother was awarded spousal maintenance of $400 per month based on her

       physical or mental incapacity—the existence of which Father does not

       dispute—that resulted in financial need.


[14]   After the initial award,


               [p]rovisions of an order with respect to maintenance ordered
               under . . . this chapter (or IC 31-1-11.5-9(c) before its repeal) may
               be modified or revoked. Except as provided in IC 31-16-8-2,
               modification may be made only:


               (1) upon a showing of changed circumstances so substantial and
               continuing as to make the terms unreasonable[.]


       Ind. Code § 31-15-7-3(1). Commenting on Indiana Code section 31-15-7-3, our

       Supreme Court recently stated:


               In Haville v. Haville, we accepted that statutory language at face
               value—observing in a footnote that the statute “expressly
               declares that provisions of an order for maintenance authorized
               by statute ‘may be modified or revoked’ upon specified grounds,
               one of which is ‘a showing of changed circumstances so
               substantial and continuing as to make the terms unreasonable.’”
               825 N.E.2d 375, 378 n.2 (Ind. 2005). Nothing in that statutory
               language limits the “circumstances” to the incapacity itself. To
               the contrary, it permits revocation under precisely the same terms
               as modification—when the award has become unreasonable
               under the circumstances.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 10 of 21
       In re Gertiser, 45 N.E.3d at 367-68. For purposes of Indiana Code section 31-15-

       7-3, “revoking an award is a form of modifying it, so the two terms are not

       necessarily exclusive.” Id. at 367 n.5.


[15]   In the Decree, the dissolution court had “assign[ed] great weight to [Father’s]

       superior earnings and earning ability,” noting that Mother’s income was

       “locked in at about $25,000.00 annually,” while Father had earned almost

       $72,000 in 2012 and $81,000 in 2011, income that did not include “substantial

       earnings from refereeing and snow plowing.” Appellant’s App. at 52-53. The

       dissolution court also assigned “considerable weight to the financial

       circumstances of the parties at the time the divorce is to be completed.” Id. at

       53. The court noted that Father rented a home owned by his parents and

       “use[d] his parents’ credit card to meet his expenses.” Id.


[16]   In granting Mother the initial award of incapacity maintenance, the dissolution

       court considered the following factors: (1) Mother was disabled and had been

       disabled since October 1, 2010; (2) Mother has “significant limitations” that

       prevent her from working, and “she is unable to work”; (3) Mother’s “net

       monthly income” from Social Security is $1,765, or $407 per week;10 (4)”[e]ven




       10
          Mother’s income listed in the Decree’s section pertaining to maintenance, conflicts with the income listed
       in the section pertaining to child support. In the child support section, the dissolution court stated that
       Mother received disability benefits from Liberty Mutual Insurance Company in the “gross amount” of
       $2,080, and that on April 23, 2013, she was awarded disability benefits from the Social Security
       Administration in the “gross monthly amount” of $1,871. Appellant’s App. at 33. However, Mother
       explained that her private insurance disability benefits were reduced by the amount she received from Social
       Security; therefore, her maximum disability benefit for purposes of child support was $2,080 per month or
       $480 per week. Appellant’s App. at 33.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017             Page 11 of 21
       without considering Mother’s credit card obligations, utilities, and the cost of

       everyday living, [Mother]’s mortgage and car loans alone account for the lion’s

       share of her disposable income”; and (5) Father has the regular income and

       irregular income with which to satisfy an incapacity maintenance payment of

       $400 per month. Appellant’s App. at 53-54.


[17]   In his Petition to Modify, Father ignored most of the above considerations and,

       instead, focused on the fact that he gained full custody of the children and is

       responsible for 100% of their expenses, including extracurricular activities,

       school expenses, cell phones, and clothing, as well as 100% of A.P.’s expenses

       for her post-secondary education at University of Indianapolis, car payments,

       car insurance, and gasoline. Id. at 70-71. In his only statement pertaining to

       Mother’s finances, Father maintained that Mother was unemployed and had no

       income in 2013, but now has “Social Security Disability payments and is

       believed to have other income as well.” Id. at 71.


[18]   At the hearing on his Petition to Modify, Father introduced two kinds of

       evidence to prove a substantial change—evidence of the increase in the cost of

       caring for the children and evidence that his income had changed. Father

       argued that, in 2015, he had spent on behalf of the children approximately

       $12,000 in “bigger ticket items” such as “health insurance, medical costs, cell

       phones, automobile expenses, book rental fees, and the like,” and in only the

       first quarter of 2016, he had paid about $7,000. Tr. at 3-4. The 2015 expenses

       could be summarized as (1) $424 in interest on A.P.’s loans for post-secondary

       education, (2) $2,171 in health-related expenses, (3) $2,183 in sports-related

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 12 of 21
       expenses, (4) $4,783 in car-related expenses, (5) $1,500 in cell phone-related

       expenses, and (6) $1,121 in expenses for M.P.’s education. Appellant’s App. at

       20-21. The 2016 expenses included approximate amounts of $375 for cell

       phones, $302 for sports, and $2,248 for car-related expenses. Father also

       itemized A.P.’s outstanding college loan amount as $4,200. Id. at 21.


[19]   Regarding his income, Father introduced the first page of his last three tax

       returns, for years 2013, 2014, and 2015, to prove that his income had actually

       decreased since the time of the dissolution. Tr. at 5. Father cited to his

       adjusted gross income as follows: $87,850 in 2013, $78,000 in 2014, and

       $85,000 in 2015. Id. Father claimed that his income went down in 2014

       because he had custody of the children and had to give up his irregular income.

       Id. Father also claimed that $4,000 of his 2015 income was a one-time signing

       bonus, resulting in 2015 income of $81,000. From this evidence Father claimed

       that, considering “the extravagant increase in burden that he ha[d] taken upon

       himself that that four hundred dollars [in spousal maintenance] should be

       reduced to zero.” Id. at 6. Father introduced no evidence regarding Mother’s

       finances.


[20]   In its Order for Modification, the trial court found that Mother’s disability

       remained. Appellant’s App. at 13. In evaluating whether incapacity

       maintenance should be modified, the trial court focused on the change of the

       children’s custody from Mother to Father, and the fact that “Father ha[d] been

       paying 100% of the daily expenses for the children.” Id. at 14. Also significant

       to the trial court was the fact that the child-related expenses “are substantial

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 13 of 21
       considering the ages of the children.” Id. The trial court also placed emphasis

       on Father’s financial obligations, including: college and school expenses; the

       expenses for travel soccer, the expenses for A.P.’s car, insurance, and gas;

       extracurricular activity expenses; medical expenses; and the increased costs of

       the children’s daily living expenses. Id. Regarding Mother, the trial court

       found, “Mother has been ordered to contribute to the payment of expenses for

       the children, and she has not done so.” Id. From these factors, the trial court

       revoked Father’s obligation to pay the incapacity maintenance, stating,

       “[T]here has been such a substantial change in the amount of expenses Father

       [was] obligated to pay that are reasonable and necessary in regard to his support

       of the minor children, that he is no longer able financially to pay $400.00 per

       month to Mother for spousal maintenance.”11 Id. at 14-15.


[21]   A spousal maintenance award may be modified or revoked if the trial court

       determines that there have been “changed circumstances so substantial and

       continuing as to make the terms unreasonable.” Indiana Code § 31-15-7-3(1).

       “[W]hen determining whether there has been a substantial change in

       circumstances justifying modification of a spousal maintenance award, a trial

       court should consider the factors underlying the original award; those factors

       include the financial resources of the party seeking to continue maintenance,




       11
          The trial court revoked Mother’s incapacity maintenance. However, recognizing that Mother had been
       “relying on the monthly spousal maintenance payments in budgeting for the year,” delayed the effective date
       of its order, thus requiring Father to continue to make maintenance payments until October 1, 2016.
       Appellant’s App. at 16.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017          Page 14 of 21
       the standard of living established in the marriage, and the ability of the spouse

       paying maintenance to meet his or her own needs. Banks v. Banks, 980 N.E.2d
423, 427 (Ind. Ct. App. 2012) (citing Mitchell v. Mitchell, 875 N.E.2d 320, 323

       (Ind. Ct. App. 2007), trans. denied), trans. denied. “For a modification, it is

       enough to show changes are ‘substantial and continuing’ enough to make the

       existing award unreasonably excessive or inadequate, and the opportunity

       remains open for future modifications. See In re Gertiser, 45 N.E.3d at 368.

       However, “because revoking an award means extinguishing it forever, it

       necessarily entails proving that the change is so ‘substantial and continuing’ that

       the very existence of the award has become unreasonable—not only in the

       present, but under any reasonably foreseeable future circumstances as well.” Id.


[22]   The trial court revoked Mother’s maintenance award. Accordingly, Mother

       argues on appeal that the trial court erred when it terminated her spousal

       maintenance upon a finding that the change in circumstances is “so ‘substantial

       and continuing’ that the very existence of the award has become unreasonable

       not only in the present, but under any reasonable foreseeable circumstances as

       well.” Appellant’s Br. at 13 (quoting In re Gertiser, 45 N.E.3d at 368). We agree

       with Mother.


[23]   Regarding the trial court’s finding of “a substantial change in circumstances,”

       Mother contends that the evidence did not support the modification of her

       maintenance award. Specifically, Mother offers that, instead, the evidence

       supported a finding that the parties’ incomes remained relatively the same. Id.

       at 11. In his Petition to Modify, Father argued that Mother’s financial

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 15 of 21
       condition had improved because in 2013, when the Decree was entered, Mother

       was not employed and had no income, but now Mother receives Social Security

       Disability payments. Appellant’s App. at 71. Mother notes that, contrary to

       Father’s implication, she was paid Social Security benefits, in the amount of

       $1,765 per month, prior to entry of the October 2013 Decree. Id. at 22. In fact,

       Mother’s Social Security benefits represented a substantial part of Mother’s

       income, which was used to calculate child support payments. Id. at 59. Father

       also did not introduce any evidence that Mother had earned “other income”

       since the Decree was entered. Id. at 71. Mother argues that her income

       decreased subsequent to the Decree because Social Security began deducting

       about $61 from her monthly benefit to cover her “Medicare prescription drug

       plan costs.” Appellant’s Br. at 9; Appellant’s App. at 23. The evidence before the

       trial court supported Mother’s contention that her income had slightly

       decreased.


[24]   Addressing the issue of whether there was a change in his income, Father

       introduced the front page of each of his tax returns for the years 2013, 2014, and

       2015, arguing that “his income had actually dropped slightly during that time

       frame.” Appellee’s Br. at 13. The tax forms revealed that Father’s annual gross

       income in those years, prior to deductions related to spousal maintenance, was

       $89,456 in 2013, $83,796 in 2014, and $90,233 in 2015. Appellant’s App. at 17-

       19. After subtracting $4,000 from his 2015 income, claiming it was a one-time

       signing bonus, Father reported that his 2015 income was $86,233, an income

       Father claimed was $3,223 less than his 2013 income. Id. Contrary to Father’s


       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 16 of 21
       suggestion that 2013 is the key year, we note that any change in Father’s

       income must be compared to Father’s 2012 income. It is true that the Decree

       was entered in 2013; however, Mother’s maintenance award was calculated

       based on Father’s 2012 W-2, which reflected an annual gross income of

       $71,990, an amount Father claimed was his “typical” income. Id. at 33. Even

       adding $7,718 to that income, the 80% of irregular income that Father was

       entitled to under the Decree, Father’s gross income in 2012 would have been

       around $79,708. Accordingly, Father’s income tax forms reveal that Father has

       made more each year than he did when the dissolution court awarded Mother

       incapacity maintenance.12 The evidence did not support a finding that there

       was a substantial change in Father’s income to warrant a modification, let alone

       a termination.


[25]   Mother also contends that the evidence did not support the trial court’s

       determination that a substantial change in the amount of “expenses Father is

       obligated to pay on behalf of the children” has resulted in Father being

       financially unable to pay $400 per month for incapacity maintenance. Mother

       claims that an increase in the children’s expenses is irrelevant to the issue of

       maintenance because (1) Father’s expenses have been offset by other sources of

       money, and (2) the children’s expenses relevant in the instant case do not

       impact the maintenance order. As to the first factor, Mother argues that




       12
         Based on these numbers, Father’s 2012 income increased by $9,748 in 2013, by $4,088 in 2014, and by
       $10,525 in 2015.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017        Page 17 of 21
       additional expenses for the children, if any, were offset by changes that

       occurred subsequent to the award of maintenance. Mother contends that, in

       addition to the increase in Father’s income, Father is no longer obligated, as he

       was when maintenance was ordered, to pay child support in the amount of

       $203 per week. Appellant’s Br. at 16. As such, Father retains a yearly amount of

       approximately $10,556 per year. Id. Mother also contends that, in addition to

       not having to pay $10,556, Father received, at the time of the maintenance

       modification hearing, $964 per month, or $11,568 per year, in Social Security

       payments for the benefit of the children. While the trial court made no findings

       that Father’s relative finances had improved, the evidence presented to the trial

       court supported a finding that Father was in a financially better position than he

       had been at the time the maintenance award was entered.


[26]   Mother contends that Father’s claim of changed conditions on the basis of

       increased spending for the children is also not supported by the evidence. As

       part of the modification of custody from Mother to Father, the parties agreed to

       terms of child support, and those terms were reflected in the Agreed Order. The

       Agreed Order, in part, provided that the $964 monthly Social Security

       payments, or $11,568 per year, paid on behalf of the children, “shall satisfy

       Mother’s obligation of support to Father.” Appellant’s App. at 68. The Agreed

       Order also set forth that Father was responsible for: (1) the outstanding soccer

       bills for M.P., in the amount of $870, plus “100% of the extracurricular costs

       from the date of the order forward; and (2) the first $1,280 of uninsured medical

       expenses, and thereafter, 75% of the remaining obligations. The Agreed Order


       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 18 of 21
       did not specifically obligate either parent to pay the children’s expenses related

       to post-secondary education, a car, or cell phones, even though the children

       were already incurring such expenses.


[27]   During the hearing on the Petition to Modify, Father introduced a list of the

       children’s expenses for 2015, totaling more than $12,500. Assuming without

       deciding that the parents were responsible for paying each of those expenses,

       Father’s numbers exaggerate the amount he was paying. At the time of the

       dissolution hearing, and before Social Security made payments on behalf of the

       children, Father made about 72.7% of the family’s income and Mother made

       about 27.3%. The parties’ contributions to child support were calculated using

       those percentages. Under that formula, and setting aside any changes made

       subsequent to the Decree, Father could have already been responsible for 72.7%

       of the $12,500. The annual $11,568 Social Security payment that Mother gave

       Father to satisfy her child support obligation would have more than satisfied

       Mother’s share.


[28]   Finally, Mother argues that Father’s payment of the children’s expenses,

       regardless of the amount, is not relevant to the question of whether incapacity

       maintenance should be modified. Appellant’s Br. at 8. We agree. Here, the

       dissolution court did not link custody or the calculation of child support to the

       award of incapacity maintenance. In fact, the Decree separated the issues into

       two sections; addressing the issue of child support in section IV and addressing

       the issue of maintenance in section VIII. As Mother notes, the Decree did not

       tie the modification or revocation of incapacity maintenance to any stage of the

       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 19 of 21
       children’s lives, such as starting college or becoming emancipated. Id. at 9.

       Instead, the dissolution court stated:

               The [maintenance] obligation shall terminate upon the death of
               either party and is modifiable according to law. The Wife shall
               notify the Husband if she is found not to be disabled by the Social
               Security Administration upon future review . . . . Said
               maintenance shall terminate at the time [Wife] begins receiving
               distributions from [Husband’s] Defined Benefit Plan discussed
               previously.


       Appellant’s App. at 54. The “defined benefit plan [was] valued on the premise of

       a normal retirement option,” i.e., when Father turned 65 years old. Id. at 51.

       At the time that the incapacity maintenance was awarded, Father was

       approximately 43 years old, and Mother was approximately 48 years old. Id.

       Accordingly, this language reflected the dissolution court’s determination that

       the incapacity maintenance would be paid to Mother for an extended period of

       time, regardless of child support payments, and as long as Mother remained

       incapacitated and in financial need.


[29]   Here, the trial court made no detailed calculations about either party’s finances.

       Instead, it found in general terms that there had been a “substantial change in

       circumstances,” since the award of spousal maintenance, which made the

       maintenance “no longer reasonable,” and warranted its termination. Id. at 13.

       We agree with Mother that the evidence presented to the trial court did not

       meet the “daunting” standard requiring “that the very existence of the award

       has become unreasonable—not only in the present, but under any reasonably


       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 20 of 21
       foreseeable future circumstances as well.” Id. at 11, 12 (citing In re Gertiser, 45
N.E.3d at 368). Accordingly, we reverse the trial court’s Order for

       Modification, and we remand with instructions that the incapacity maintenance

       order remains in place.


[30]   Reversed and remanded with instructions.


       Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A04-1606-DR-1461 | April 5, 2017   Page 21 of 21